DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Substitute Drawings filed June 19, 2022 are received and entered.
2.	Claims 1, 6, 9 – 10, 15, and 18 are amended.  Claims 2 – 5, 7 – 8, 11 – 14, and 16 – 17 are cancelled.  Claims 1, 6, 9 – 10, 15, and 18 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 6, 9 – 10, 15, and 18 – 200 are allowed over the prior art.

Response to Arguments / Amendment
5.	The objection to the Drawings is WITHDRAWN in view of the Substitute Drawings.

Reasons for Allowance
6.	Claims 1, 6, 9 – 10, 15, and 18 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Xu et al. (U.S. Pub. 2018/0300007), Lee et al. (U.S. Pub. 2017/0316249), Pak et al. (U.S. Pub. 2018/0348937), Jang et al. (U.S. Pub. 2018/0068156), and Hamada et al. (U.S. Pub. 2019/0050078).
Regarding claim 1, neither Xu nor Lee nor Pak nor Jang nor Hamada teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“an orthographic projection of the first touch electrodes and the second touch electrodes projected on a plane where the light-emitting pixels are positioned is positioned on an outer periphery of each of the light-emitting pixels;
an orthographic projection of the first recognition electrodes and the second recognition electrodes projected on the plane where the light-emitting pixels are positioned covers at least a portion of the light-emitting pixels, wherein the first recognition electrodes and the second recognition electrodes both are made of a transparent conductive material;
the touch unit further comprises a plurality of dummy electrodes independent from each other, the dummy electrodes and the first recognition electrodes are disposed on a same layer, the dummy electrodes are disposed on the light-emitting pixels in the first display region in a one-to-one correspondence, and
an orthographic projection of the dummy electrodes projected on the plane where the light-emitting pixels are positioned covers the light-emitting pixels, wherein the dummy electrodes are made of a transparent conductive material.”
Regarding claims 10 and 18, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 6, 9, 15, and 19 – 20, these claims are allowed based on their respective dependence from claims 1, 10, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626